Hunt, Chief Justice.
Janice Lester drove the getaway car for William Luther Smith in *446the armed robbery of a supermarket during which Smith killed a supermarket employee and shot and wounded a customer.1 She was sentenced to life imprisonment for murder and 20 years imprisonment on both the armed robbery and aggravated assault convictions, to be served concurrently.2 She appeals and we affirm.
Decided June 5, 1995.
Richard O. Ward, for appellant.
Daniel J. Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Michael D. Groves, Assistant Attorney General, for appellee.
*4461. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no merit to Lester’s argument that the trial court erred in admitting her statement into evidence. Following the hearing on Lester’s motion to suppress, the trial court found that Lester was not in custody when officers initially questioned her about the crime; that she was arrested after she made incriminating admissions to the officers; that the officers promptly gave Lester her Miranda warnings; and that, thereafter, Lester waived her rights and gave her statement freely and voluntarily. Because Lester has not demonstrated that those findings are clearly erroneous, we are bound to accept them, and we find no error in the trial court’s admission into evidence of Lester’s statement. Baldwin v. State, 263 Ga. 524, 525 (1) (435 SE2d 926) (1993).
3. We reject Lester’s suggestion that we overrule our holding in Gibbons v. State, 248 Ga. 858 (286 SE2d 717) (1982) and we find no error in the trial court’s admission of Smith’s prior inconsistent statement into evidence.

Judgment affirmed.


All the Justices concur.


 Following the trial in his case, in which the state sought the death penalty, Smith was convicted of murder and sentenced to life imprisonment.


 The crimes were committed on November 4, 1987. The Richmond County grand jury indicted Lester on January 29, 1991, for malice murder and felony murder (with the underlying felony of aggravated assault of Patrick Patterson, the employee) and armed robbery and aggravated assault of Emil Sack, a customer. She was tried before a jury January 6-8, 1992, and the jury returned a verdict of guilty on the felony murder, armed robbery and aggravated assault charges. Lester filed her motion for new trial on February 21, 1992, amended it on February 2, 1993, and the trial court denied it on October 3, 1994. She filed her notice of appeal on October 31, 1994. The appeal was docketed in this court on December 19, 1994, and it was submitted for decision, without oral argument, on February 20, 1995.